%n-is
                                 ELECTRONIC RECORD




COA # 14-14-00263-CR                                    OFFENSE: Aggravated Sexual Assault


STYLE: Leonard Charles Hicks v The State of Texas       COUNTY: Harris


COA DISPOSITION: Affirmed                               TRIAL COURT: 262nd District Court


DATE: June 30. 2015   Publish: No                        TC CASE #:1373854




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Leonard Charles Hicks v The State of Texas


CCA#


       APPELLAfifT^                 Petition        CCA Disposition:     is*r/r
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE: //Uj//?0/-r                                   SIGNED:                     PC:

JUDGE:      lM tU<U&o^-                             PUBLISH:                    DNP:




                                                                                       MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                               ELECTRONIC RECORD